Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office action is in response to amendment filed 09/21/2020 in which the claim 1-5, 7-9 are pending.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in KR on 10/04/2016, 10/06/2016, 07/17/2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2016-0129389, KR10 2016-0129389 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4. 	Claims 5-6 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is now withdrawn based on the amendment filed 02/23/2022.

Response to Arguments
5. 	Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
  	Applicants argues there is no teaching or suggestion in the cited references, alone or in combination, of the feature "obtaining, from the bitstream, index information for specifying a block division type of a current block in the image," and "the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four coding blocks," as recited in independent claim 1. 
 	According to the recited features of independent claim 1, index information is obtained from a bitstream, and the second quad-division is performed based on the index information. 
In addressing the claimed "second quad-division", the Office cites to Tsinghua.  However, according to Tsinghua, the reason for tiling TU as above is to solve a problem occurring when the PU partition type is 2NxN, Nx2N or asymmetric partition. That is, the TU tiling of Tsinghua is implicitly performed based on the PU  partition type. 
 	On the other hand, the second quad-division, as claimed, is performed based on the index information obtained from a bitstream as recited in the claim. That is, whether to perform the second quad-division is explicitly determined based on information included in the bitstream. 
 	As discussed above, Applicants respectfully submit that the TU tiling in Tsinghua is implicitly performed based on the PU partition type whereas the second quad-division in the claim is explicitly performed based on information included in the bitstream. 
 	Accordingly, Applicants respectfully submit that Li and Tsinghua, alone or in combination, do not teach or suggest the feature "obtaining, from the bitstream, index information for specifying a block division type of a current block in the image," and "the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four coding blocks," as recited in independent claim 1. 
 	Without acquiescing to any of the assertions set forth by the Office, Applicants 

 	 Examiner respectfully disagrees and clarifies that Li et al. (US 2017/0208336 A1) clearly discloses “obtaining, from the bitstream, index information for specifying a block division type of a current block in the image,"  in Para[0169] which recites at each depth, an index of the selected partitioning type is signaled in bitstream, video encoder 22 may include, in the bitstream, an index of a splitting pattern according to which a video block corresponding to a non-leaf node of the tree structure is split into video blocks corresponding to child nodes of the non-leaf node. Video decoder 30 may obtain, from a bitstream, an index of a splitting pattern according to which a video block corresponding to a non-leaf node of the tree structure is split into video blocks corresponding to child nodes of the non-leaf node.
 	 Further clarifying para[0105]  recites index that indicates the selected partitioning type used at that depth of the tree structure, and adaptively signal such a partition type index at each CU, i.e., the index could be different for different CUs. For instance, video encoder 22 may set the index of the partitioning type based on one or more rate-distortion calculations. Thus, Li discloses “obtaining, from the bitstream, index information for specifying a block division type of a current block in the image.
 	Li also discloses and "the second quad-division is representative of dividing, based on, one coding block into four coding blocks," in Fig. 4A-4B shows partitioning using quad- Para[0071] - [0078] teaches CTB portioned using quad-tree portioning & para[0098] - [0099] .
 	Further Li discloses in Para [0119] For a block associated with a particular depth, video encoder 22 determines which partitioning type (including no further split) is used and signals the determined partition type explicitly or implicitly (e.g., the partition type may be derived from predetermined rules) to video decoder 30. Video encoder 22 may determine the partition type to use based on checking rate-distortion cost for the block using different partition types. Para [0142] Transform processing unit 104 may perform quad-tree partitioning to partition the residual blocks associated with a CU into transform blocks associated with TUs of the CU. A quad-tree structure known as a “residual quad-tree” (RQT) may include nodes associated with each of the regions. The TUs of a CU may correspond to leaf nodes of the RQT. In other examples, transform processing unit 104 may be configured to partition TUs in accordance with the MTT techniques. For example, video encoder 22 may not further divide CUs into TUs using an RQT structure. As such, in one example, a CU includes a single TU. Hence Li teaches  "obtaining, from the bitstream, index information for specifying a block division type of a current block in the image," and "the second quad-division is representative of dividing, one coding block into four coding blocks," as recited in independent claim 1. 
  	Tsinghua et al. explicitly teaches “second quad-division is representative of dividing, one coding block into four coding blocks based on three horizontal lines or three vertical lines” in  Section 1: the Non-square quad transform (NSQT) which is again the combination of non-square TU with RQT structure. Section 3: Non-Square Quadtree Transform (NSQT) & Fig. 2a, 2b teaches the TU split at RQT’s second and third level. At T NSQT design, 2Nx2N transform is still used at RQT’s first level, which is based on the consideration that 2Nx2N transform can get better coding result when residual inside a coding unit is small. What's more, use 2Nx2N TU at RQT's first level can also save signaling bits that could help to improve coding efficiency. .At RQT's 
 	Accordingly, Examiner  concludes that Li in view Tsinghua teach the limitations "obtaining, from the bitstream, index information for specifying a block division type of a current block in the image," and "the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four coding blocks," as recited in independent claim 1. Since it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of enabling partitioning video data flexibly by using multi-type-tree partitioning of Li with the method of NSQT which is a combination of non-square TU with RQT structure for asymmetric and symmetric partitions of Tsinghua in order to provide a system with satisfied coding performance while the encoder complexity is low and no additional decoder complexity is introduced.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	Claim 1- 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0208336 A1) in view of Tsinghua et al. (CE2: Non-Square Quad tree Transform for symmetric and asymmetric motion partition, Document JCTVC-F412, JCT-VC of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, 6th Meeting Torino, IT,14-22 July 2011).

 	Regarding claim 1, Li discloses a method of decoding an image with a decoding apparatus (Para [0063] - [0065] & Figs. 9, 12 teaches decoding partitioned blocks, para [0179] – [0184] teaches of the method decoder performs to divide/ process block with multiple tree structures (e.g. binary, triple, or quad tree) structures used to partition the block) comprising: receiving a bitstream in which the image is encoded; 
obtaining, from the bitstream, index information for specifying a block division type of a current block in the image (para[0169] teaches a video decoder 30 may obtain, from a bitstream, an index of a splitting pattern according to which a video block corresponding to a non-leaf node of the tree structure is split into video blocks corresponding to child nodes of the non-leaf node) determining, based on the index information, the block division type of the current block from a candidate group pre-defined in the decoding apparatus, wherein the candidate group includes a plurality of candidate division types, wherein the plurality of candidate division types include at least one of a non-division, a first quad-division, a second quad-division, a binary-division or a triple-division (Figs. 4-7, 9, 12 where figs.5-6 illustrate QT, TT, BT partitions, Para[0074] - [0089] decoding blocks with MTT using at least triple tree structures and using quad tree) and wherein the first quad-division is representative of dividing, based one horizontal line and one vertical line, one coding block into four coding blocks (Fig. 4A-4B & Para[0071] - [0078] teaches CTB portioned using quad-tree portioning), the second quad-division is representative of dividing, based one coding block into four coding blocks (Fig. 4A-4B & Para[0071] - [0078] teaches CTB portioned using quad-tree portioning, para[0098] - [0099] determine a partition type from among a subset of the partition types.  A subset of the partition types (or other partition types) may be used for certain block sizes or for certain depths of a quadtree structure.  The number of supported partitioning types may vary and may be dependent on depth, slice type, or other previously coded information.  In one example, at depth 0 or depth 1 of the tree structure, only the QT partition structure is used.  At depths greater than 1, each of the QT, BT, and TT partition structures may be used);the binary-division is representative of dividing one coding block into two coding blocks (Para[0071] –[0072] & Fig. 4A, 6B, 6C teaches QTBT techniques, there are two splitting types for binary-tree splitting: symmetric horizontal splitting and symmetric vertical splitting, a block is split by dividing the block down the middle, either horizontally or vertically), and the triple-division is representative of dividing one coding block into three coding blocks (para[0090] –[0097] & Fig. 5A, 5B  teaches triple-tree partition); dividing, based on the determined block division type, the current block into a plurality of sub-blocks (para[00179] –[0184] teaches divide with multiple tree structures (e.g. binary, triple or quad tree structures) used to partition the block); and decoding each of the sub-blocks with reference to syntax information obtained from the bitstream (Para[0181] –[0183] video decoder 30 is further configured to receive, from the bitstream, syntax elements indicating a plurality of supported partition types of the three or more different partition structures, and determine the partitioning of the coded picture of the video data based on the received syntax element).  
 	Li does not explicitly disclose the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four coding blocks. However, Tsinghua teaches the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four coding blocks (Section 3 Non-Square Quadtree Transform (NSQT) & Fig. 2a, 2b teaches the TU split at RQT’s second and third level). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of enabling partitioning video data flexibly by using multi-type-tree partitioning of Li with the method of NSQT for asymmetric and symmetric partitions of Tsinghua in order to provide a system with satisfied coding performance while the encoder complexity is low and no additional decoder complexity is introduced.

Para[0071]–[0072] teaches of the QTBT partitioning structure and indicted in decoder by syntax element MaxBTSize 7 Para[0100]-[0101] & [0166]-[0167] teaches of splitting the largest sub-block that is split from the current block).  

 	Regarding claim 3, Li further discloses  the method, wherein the size of the largest coding block is set equal to 128x128 or 64x64 according to the information on the largest coding block (Para[0072] & Fig. teaches QTBT partitioning structure, the CTU size is set as 128*128 (e.g., a 128*128 luma block and two corresponding 64*64 chroma blocks), the MinQTSize is set as 16*16, the MaxBTSize is set as 64*64, the MinBTSize (for both width and height) is set as 4, and the MaxBTDepth is set as 4).  

 	Regarding claim 4, Li further discloses the method, wherein a number of the candidate division types available for the current block is different dependent on at least one of a size of the current block or a shape of the current block (Para [0071] – [0072] teaches CTB is first partitioned using quad-tree portioning techniques, where the quad-tree splitting of one node can be iterated until the node reaches the minimum allowed quad-tree leaf node size.  The minimum allowed quad-tree leaf node size may be indicated to video decoder by the value of the syntax element MinQTSize.  If the quad-tree leaf node size is not larger than the maximum allowed binary-tree root node size (e.g., as denoted by a syntax element MaxBTSize), the quad-tree leaf node can be further partitioned using binary-tree partitioning.  The binary-tree partitioning of one node can be iterated until the node reaches the minimum allowed binary-tree leaf node size (e.g., as denoted by a syntax element MinBTSize) or the maximum allowed binary-tree depth (e.g., as denoted by a syntax element MaxBTDepth).  

 	Regarding claim 7, Li discloses a method of encoding an image with an encoding apparatus (Figs. 3-8 teaches partitioning with an encoder & Fig. 10 method to partition a block), comprising: determining a block division type of a current block in the image from a candidate group pre-defined in the encoding apparatus (Para [0105] teaches at each depth, video encoder 22 may be configured to signal an index that indicates the selected partitioning type used at that depth of the tree structure.  Furthermore, in some examples, video encoder 22 may adaptively signal such a partition type index at each CU, i.e., the index could be different for different CUs), wherein the candidate group includes a plurality of candidate division types (Para[0046]-[0050] teaches partitioning blocks ad available divisions & Para[0064] - [0068], [0071] - [0073], [0077] - [0079] teaches various dividing types), wherein the plurality of candidate division types include at least one of a non-division, a first quad-division, a second quad-division, a binary-division or a triple-division (Figs. 4-7, 9, 12 where figs.5-6 illustrate QT, TT, BT partitions, Para[0074]-[0089] decoding blocks with MTT using at least triple tree structures and using quad tree), and wherein the first quad-division is representative of dividing, based one horizontal line and one vertical line, one coding block into four coding blocks (Fig. 4A-4B & Para[0071] - [0078] teaches CTB portioned using quad-tree portioning), the second quad-division is representative of dividing, one coding block into four coding blocks  (Fig. 4A-4B & Para[0071] - [0078] teaches CTB portioned using quad-tree portioning & para[0098]-[0099] determine a partition type from among a subset of the partition types.  A subset of the partition types (or other partition types) may be used for certain block sizes or for certain depths of a quadtree structure.  The number of supported partitioning types may vary and may be dependent on depth, slice type, or other previously coded information.  In one example, at depth 0 or depth 1 of the tree structure, only the QT partition structure is used.  At depths greater than 1, each of the QT, BT, and TT partition structures may be used), the binary-division is representative of dividing one coding block into two coding blocks (Para[0071] –[0072] & Fig. 4A, 6B, 6C teaches QTBT techniques, there are two splitting types for binary-tree splitting: symmetric horizontal splitting and symmetric vertical splitting, a block is split by dividing the block down the middle, either horizontally or vertically), and the triple-division is representative of dividing one coding block into three coding blocks (para[0090] –[0097] & Fig. 5A, 5B  teaches triple-tree partition); encoding index information for specifying the determined block division type of the current block; (Para [0105] teaches at each depth, video encoder 22 may be configured to signal an index that indicates the selected partitioning type used at that depth of the tree structure.  Furthermore, in some examples, video encoder 22 may adaptively signal such a partition type index at each CU, i.e., the index could be different for different CUs), and encoding each of sub-blocks resulting from dividing the current block based on the determined block division type (Para[0095]- [0098] teaches on determinations on which partition type/tree structure to use & Para[0103 –[0108], [0119] -[0130] teaches of the algorithm given to partition a block using multiple types of partitions). 
 	 Li does not explicitly disclose the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four coding blocks. However, Tsinghua teaches the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four coding blocks (Section 3 Non-Square Quadtree Transform (NSQT) & Fig. 2a, 2b teaches the TU split at RQT’s second and third level). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method enabling partitioning video data flexibly by using multi-type-tree partitioning of Li with the method of NSQT for asymmetric and symmetric partitions of JCTVC-F412 in order to provide a satisfied coding performance while the encoder complexity is low and no additional decoder complexity is introduced.

 	Regarding claim 8, Li discloses a non-transitory computer-readable storage medium having instructions stored thereon that, when executed, cause one or more processor to (Figs. 1, 9 items 16, 30, Para[0061] - [0063] teaches decoding a bitstream & Para[0180]-182] teaches bitstream to store data/values for decoder to process, para[0188]-[0190] teaches computer bitstream mediums for decoder implementation): obtaining, from a bitstream, index information for specifying a block division type of a current block in an image (para[0169] teaches a video decoder 30 may obtain, from a bitstream, an index of a splitting pattern according to which a video block corresponding to a non-leaf node of the tree structure is split into video blocks corresponding to child nodes of the non-leaf node); determining, based on the index information, the block division type of the current block from a pre-defined candidate group (Figs.1, 4, 9, 12 & Para[0063]-[0065] teaches decoding portioned blocks, para[0070] - [0076] teaches QTBT structure for partitioning, para[0077]-[0079] teaches decoding blocks with various partition/ tree structures), wherein the candidate group includes a plurality of candidate division types (Para[0046]-[0050] teaches partitioning blocks ad available divisions & Para[0064]-[0068], [0071]-[0073], [0077]-[0079] teaches various dividing types), wherein the plurality of candidate division types include at least one of a non-division, a first quad-division, a second quad-division, a binary-division or a triple-division (Figs. 4-7 illustrates a tree structure shown the division of the current block, in which Figs. 5-6 illustrate QT,TT and BT partitions, Para[0074]-[0089] teaches decoding blocks with MTT using at least triple tree structures and using quad trees before other tree structures) and wherein the first quad-division is representative of dividing, based one horizontal line and one vertical line, one coding block into four coding blocks (Fig. 4A-4B & Para[0071] teaches CTB portioned using quad-tree portioning), the second quad-division is representative of dividing, one coding block into four coding blocks (Fig. 4A-4B & Para[0071] teaches CTB portioned using quad-tree portioning, para[0098]-[0099] determine a partition type from among a subset of the partition types.  For example, a subset of the partition types (or other partition types) may be used for certain block sizes or for certain depths of a quadtree structure.  The number of supported partitioning types may vary and may be dependent on depth, slice type, or other previously coded information.  In one example, at depth 0 or depth 1 of the tree structure, only the QT partition structure is used.  At depths greater than 1, each of the QT, BT, and TT partition structures may be used),  the binary-division is representative of dividing one coding block into two coding blocks (Para[0071] teaches QTBT techniques, there are two splitting types for binary-tree splitting: symmetric horizontal splitting and symmetric vertical splitting, a block is split by dividing the block down the middle, either horizontally or vertically), and the triple-division is representative of dividing one coding block into three coding blocks para[0090] –[0097] & Fig. 5A, 5B  teaches triple-tree partition); dividing, based on the determined block division type, the current block into a plurality of sub-blocks; and decoding each of the sub-blocks with reference to syntax information obtained from the bitstream (Para[0181] –[0183] video decoder 30 is further configured to receive, from the bitstream, syntax elements indicating a plurality of supported partition types of the three or more different partition structures, and determine the partitioning of the coded picture of the video data based on the received syntax element).  
 		Li does not explicitly disclose the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four coding blocks. However, Tsinghua teaches the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four Sections 1,3 teaches  Non-Square Quadtree Transform (NSQT) & Fig. 2a, 2b teaches the TU split at RQT’s second and third level). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method enabling partitioning video data flexibly by using multi-type-tree partitioning of Li with the method of NSQT for asymmetric and symmetric partitions of Tsinghua in order to provide a satisfied coding performance while the encoder complexity is low and no additional decoder complexity is introduced.

 	Regarding claim 9, Li discloses a non-transitory computer-readable recording medium storing a bitstream that is generated by a method of encoding an image with an encoding apparatus (Para [0037] teaches of computer-readable medium 16 may comprise any type of medium or device capable of moving the encoded video data from source device 12 to destination device 14 & Para[0062]-[0063], [0103] teaches of the  video encoder 22 may signal syntax elements in the encoded bitstream that indicate how the picture, and CTUs of the picture, are to be partitioned & Para [0150] Video data memory 151  may store  encoded video data, such as an encoded video bitstream), the method comprising: determining a block division type of a current block in the image from a candidate group pre-defined in the encoding apparatus (Para [0105] teaches at each depth, video encoder 22 may be configured to signal an index that indicates the selected partitioning type used at that depth of the tree structure.  Furthermore, in some examples, video encoder 22 may adaptively signal such a partition type index at each CU, i.e., the index could be different for different CUs), wherein the candidate group includes a plurality (Para[0046] - [0050] teaches partitioning blocks ad available divisions & Para[0064] - [0068], [0071] - [0073], [0077] - [0079] teaches various dividing types), wherein the plurality of candidate division types include at least one of a non-division, a first quad-division, a second quad-division, a binary-division or a triple-division (Figs. 4-7, 9, 12 where figs.5-6 illustrate QT, TT, BT partitions, Para[0074] - [0089] decoding blocks with MTT using at least triple tree structures and using quad tree), and wherein the first quad-division is representative of dividing, based one horizontal line and one vertical line, one coding block into four coding blocks (Fig. 4A-4B & Para[0071] - [0078] teaches CTB portioned using quad-tree portioning), the second quad-division is representative of dividing, based on one coding block into four coding blocks (Fig. 4A-4B & Para[0071] - [0078] teaches CTB portioned using quad-tree portioning, para[0098] - [0099] determine a partition type from among a subset of the partition types.  A subset of the partition types (or other partition types) may be used for certain block sizes or for certain depths of a quadtree structure.  The number of supported partitioning types may vary and may be dependent on depth, slice type, or other previously coded information.  In one example, at depth 0 or depth 1 of the tree structure, only the QT partition structure is used.  At depths greater than 1, each of the QT, BT, and TT partition structures may be used); the binary-division is representative of dividing one coding block into two coding blocks (Para[0071] – [0072] & Fig. 4A, 6B, 6C teaches QTBT techniques, there are two splitting types for binary-tree splitting: symmetric horizontal splitting and symmetric vertical splitting, a block is split by dividing the block down the middle, either horizontally or vertically), and the triple-division is para[0090] –[0097] & Fig. 5A, 5B  teaches triple-tree partition); encoding index information for specifying the determined block division type of the current block (Para [0105] teaches at each depth, video encoder 22 may be configured to signal an index that indicates the selected partitioning type used at that depth of the tree structure.  Furthermore, in some examples, video encoder 22 may adaptively signal such a partition type index at each CU, i.e., the index could be different for different CUs), and encoding each of sub-blocks resulting from dividing the current block based on the determined block division type (Para[0095] - [0098] teaches on determinations on which partition type/tree structure to use & Para[0103 –[0108], [0119] -[0130] teaches of the algorithm given to partition a block using multiple types of partitions). 
 	 Li does not explicitly disclose the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four coding blocks. However, Tsinghua teaches the second quad-division is representative of dividing, based on three horizontal lines or three vertical lines, one coding block into four coding blocks (Section 3 Non-Square Quadtree Transform (NSQT) & Fig. 2a, 2b teaches the TU split at RQT’s second and third level). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method enabling partitioning video data flexibly by using multi-type-tree partitioning of Li with the method of NSQT for asymmetric and symmetric partitions of JCTVC-F412 in order to provide a satisfied coding performance while the encoder complexity is low and no additional decoder complexity is introduced.
th Meeting Torino, IT,14-22 July 2011 and Lim et al. (US 2019/0342550 A1).

 	Regarding claim 5, Li in view of  Tsinghua discloses the method of claim 4, Li in view of  Tsinghua does not explicitly disclose wherein when the size of the current block is equal to or greater than 16*16, the candidate group for the current block includes the non-division, the first quad-division, the second quad-division, the binary-division, and the triple-division; and when the size of the current block is less than 16*16, the candidate group for the current block does not include at least one of the second quad- division or the triple-division. However, Lim discloses wherein when the size of the current block is equal to or greater than a 16*16, the candidate group for the current block includes the non-division, the first quad-division, the second quad-division, the binary-division, and the triple-division (para [0266] teaches different block partition structures based on different partitioning methods.  The partitioning methods, for example, can be a binary split as shown by b1) and b2) in FIG. 41, a quad-tree split as shown by q1) and q2) in FIG. 41, a multiple cut/split as shown by m1) and m2) in FIG. 41& Para[0279] teaches partitioning depths from the encoded blocks are larger than a determined value (for example, determined depth value equals to 4), determined block partitioning information can be predicted to partition a block into a plurality of sub blocks with smaller block sizes & Para[0253] – [0256] teaches of the determine d value used for partitioning depths & Figs. 45 -53), and when the size of the current block is less than 16*16, the candidate group for the current block does not include at least one of the second quad- division or the triple-division (para[0279] & [0348] & Para[0715], [0738], [0832], [0857] teaches when partitioning depths from the encoded blocks are not larger than determined value (for example, depth equals to 2), other determined block partitioning information can be predicted to partition a block into a plurality of sub blocks with larger block sizes.  The determined block partitioning information may be predetermined, and the determined values may be predetermined &   Figs. 45 -53). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of enabling partitioning video data flexibly by using multi-type-tree partitioning of Li  in view of Tsinghua with the method in which the block division information can be estimated using the block information of an encoding-completed block of Lim in order to provide a system in which the improvement of the compression efficiency and reduction of a processing load are realizable


Conclusion
12. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425